Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THE NOTE NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED: (I) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE OR ANY SUCH INTEREST OR
PARTICIPATION UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS; OR
(II) IN THE ABSENCE OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE
ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS
SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

PROMISSORY NOTE

 

 

 

June 2, 2017

$220,000.00

 

FOR VALUE RECEIVED, Microphase Corporation, a corporation incorporated under the
laws of the State of Delaware and located at 100 Trap Falls Road Extension,
Suite 400, Shelton, CT 06484 (the “Company”), hereby promises to pay to the
order of Digital Power Corporation, a corporation incorporated under the laws of
the State of California and located at 48430 Lakeview Blvd, Fremont, California
94538, or its successors or assigns (the “Holder”), the principal amount of Two
Hundred twenty United States Dollars (US$220,000.00) on or before June 1, 2018
(the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of twelve percent (12%) per annum commencing on the date
hereof (the “Issuance Date”), in accordance with the terms of this promissory
note (the “Note”).

 

1.            Payments of Principal and Interest.

 

(a)     Payment of Principal. The principal amount of this Note shall be paid to
the Holder on the Maturity Date.

 

(b)     Payment of Interest. Interest on the unpaid principal balance of this
Note shall accrue at a rate of twelve percent (12%) per annum commencing on the
Issuance Date. Interest shall be computed on the basis of a 360-day year and
paid for the actual number of days elapsed. Interest shall be paid in full on
the Maturity Date.

 

(c)     Payment of Default Interest. Any amount of principal or interest on this
Note which is not paid when due shall bear interest until such past due amount
is paid at the rate that is the highest permissible non-usurious interest rate
(the “Default Rate”).

 

 

(d)     General Payment Provisions. All payments of principal and interest on
this Note shall be made in lawful money of the United States of America by
certified bank check or wire transfer to such account as the Holder may
designate by written notice to the Company in accordance with the provisions of
this Note. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day, the same shall instead be due on the
next succeeding Business Day. For purposes of this Note, “Business Day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the State of New York are authorized or required by law or executive order to
remain closed.

 

(e)     Optional Prepayment. At any time, upon receiving the written consent of
the Holder, the Company may pre-pay this Note without penalty and, upon such
prepayment in full, the Holder shall have no further rights under this Note.

 

2.             Defaults and Remedies.

 

(a)           Events of Default. An “Event of Default” means: (i) a default for
five (5) days in payment of principal or interest on this Note; (ii) failure by
the Company to comply with any material provision of this Note, as set forth in
such notice; (iii) the Company, pursuant to or within the meaning of any
Bankruptcy Law (as defined herein): (A) commence a voluntary case; (B) consent
to the entry of an order for relief against it in an involuntary case; (C)
consent to the appointment of a Custodian (as defined herein) of it or for all
or substantially all of its property; (D) make a general assignment for the
benefit of its creditors; or (E) admit in writing that it is generally unable to
pay its debts as the same become due; or (iv) a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that: (A) is for relief
against the Company in an involuntary case; (B) appoints a Custodian of the
Company for all or substantially all of its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) days. “Bankruptcy Law” means Title 11, U.S. Code, or any
similar Federal or state law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)          Remedies. Upon the occurrence and during the continuation of any
Event of Default specified in Section 3(a) (solely with respect to failure to
pay the principal hereof or interest thereon when due at the Maturity Date,
after giving effect to any applicable cure period), the Note shall become
immediately due and payable and the Company shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). Upon the occurrence and during the continuation of any
Event of Default, the Note shall become immediately due and payable and the
Company shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the sum of (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this Note to the date of payment (the “Mandatory Prepayment Date”)
plus (y) Default Interest, plus (z) six percent (6%) of the total amount of
principal then outstanding (the then outstanding principal amount of this Note
to the date of payment plus the amounts referred to in clauses (x), (y) and (z)
shall collectively be known as the “Default Sum”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

 

 

(c)           Holder Appointed Attorney-in-Fact. The Company hereby irrevocably
appoints the Holder as the Company’s attorney-in-fact, with full authority in
the name, place and stead of the Company, from time to time in the Holder’s
discretion upon the occurrence and during the continuance of an Event of Default
to take any action and to execute any document which the Holder may deem
necessary or advisable to accomplish the purposes of this Note.

 

(d)          Non-Interference with Remedies; Specific Performance. The Company
agrees that following the occurrence and during the continuance of an Event of
Default, it will not at any time pledge, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this Note,
and the Company waives the benefit of all such laws to the extent it lawfully
may do so. The Company agrees that it will not interfere with any right, power
or remedy of the Holder provided for in this Note now or hereafter existing at
law or in equity or by statute or otherwise, or with the exercise or beginning
of the exercise by the Holder of any one or more of such rights, powers or
remedies.

 

4.            Voting Rights. The Holder shall have no voting rights, except as
required by applicable law, including, but not limited to, the Delaware General
Corporation Law, and as expressly provided in this Note.

 

5.            Lost or Stolen Note. Upon notice to the Company of the loss,
theft, destruction or mutilation of this Note, and, in the case of loss, theft
or destruction, of an indemnification undertaking by the Holder to the Company
in a form reasonably acceptable to the Company and, in the case of mutilation,
upon surrender and cancellation of the Note, the Company shall execute and
deliver a new Note of like tenor and date and in substantially the same form as
this Note.

 

6.            Cancellation. After all principal and accrued interest at any time
owed on this Note has been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
re-issued.

 

7.           Waiver of Notice. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.

 

8.            Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of New York, without giving effect to provisions thereof regarding
conflict of laws. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the County
of New York for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper, provided, however, nothing contained herein shall limit the Holder’s
ability to bring suit or enforce this Note in any other jurisdiction. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by sending by
certified mail or overnight courier a copy thereof to such party at the address
indicated in the preamble hereto and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVE ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 
2

--------------------------------------------------------------------------------

 

 

9.             Indemnity and Expenses. The Company agrees:

 

(a)           To indemnify and hold harmless the Holder and each of its
directors, officers, employees, agents and affiliates from and against any and
all claims, damages, demands, losses, obligations, judgments and liabilities
(including, without limitation, attorneys’ fees and expenses) in any way arising
out of or in connection with this Note; and

 

(b)          To pay and reimburse the Holder upon demand for all costs and
expenses (including, without limitation, attorneys’ fees and expenses) that the
Holder may incur in connection with (i) the exercise or enforcement of any
rights or remedies (including, but not limited to, collection) granted hereunder
or otherwise available to it (whether at law, in equity or otherwise), or (ii)
the failure by the Company to perform or observe any of the provisions hereof.
The provisions of this Section shall survive the execution and delivery of this
Note, the repayment of any or all of the principal or interest owed pursuant
hereto, and the termination of this Note.

 

10.         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity

 

11.          Usury Savings Clause. Notwithstanding any provision in this Note,
the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions, or other
sums which may at any time be deemed to be interest, shall not exceed the limit
imposed by the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of such outstanding principal balance and the Holder hereof had
agreed to accept such sums as a penalty-free payment of principal; provided,
however, that the Holder of this Note may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Company does not intend or
expect to pay nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
which may be charged under applicable law.

 

12.          Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.

 

13.          Failure or Indulgence Not Waiver. No failure or delay on the part
of this Note in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

 

 
3

--------------------------------------------------------------------------------

 

 

14.          Notice. Notice shall be given to each party at the address
indicated in the preamble hereto or at such other address as provided to the
other party in writing.

 

15.          Acknowledgement. Holder hereby acknowledges that this Note does not
create a lien or a security interest in any personal; assets of the Company.

 

[signature page follows]

 

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be executed on and as of
the Issuance Date.

 

 

 

MICROPHASE CORPORATION

 

 

 

By:      /s/ Necdet Ergul

Name: Necdet Ergul

Title: President and Chief Executive Officer 

 

 

 

Date: June 2, 2017

 

Principal Amount: US$220,000

 

 

 

5